Citation Nr: 1442881	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel	





INTRODUCTION

The Veteran served on active duty from July 1978 to September 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When this case was most recently before the Board in April 2014, it was remanded for further development.  While this case was in remand status, the Veteran was granted a separate evaluation of 20 percent for dislocated, semilunar cartilage of the left knee and 10 percent for loss of extension of the right knee.

In an August 2014 Post-Remand Brief, the Veteran's representative raised claims of entitlement to service connection for a right Achilles tendon disorder and for a low back disorder, to include as secondary to the Veteran's service-connected bilateral knee disabilities, as well as service connection for limitation of extension in the right knee.  These claims have not been developed or adjudicated by the originating agency.  Therefore, they are referred to the originating agency for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The record before the Board consists of an electronic record known as the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In April 2014, the Board remanded this claim for a VA examination to determine whether the Veteran was unable to obtain or retain substantially gainful employment solely due to the combined effects of his service-connected disabilities.  The Board pointed out that the law required that "a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue of [unemployability]" must be considered.  38 C.F.R. § 4.16(b) (2013).  Therefore, the examiner was instructed to review with the Veteran his employment history, educational and vocational attainment, and any other factor having a bearing on his employability.  

Then, based on the examination results and the review of the Veteran's pertinent history, the examiner was to provide an opinion as to whether there was a 50 percent or better probability that the Veteran's service-connected disabilities were sufficient by themselves to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background. 

The resulting May 2014 VA examination report listed the Veteran's functional limitations and indicated that he was unable to maintain active forms of employment requiring walking, standing, stooping, or lifting.  However, the examiner did not provide an opinion as to whether there was a 50 percent or better probability that the Veteran's service-connected disabilities were sufficient by themselves to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  Also, there is no indication that the examiner reviewed with the Veteran his employment history, educational and vocational attainment, and any other factor having a bearing on his employability.  Because the examiner did not substantially comply with the remand directives, this claim must be remanded for a new examination with an adequate nexus opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine whether he is unable to obtain or retain employment solely due to the combined effect of his service-connected disabilities (osteoarthritis and loss of extension of the right knee, and degenerative changes and dislocated, semilunar cartilage of the left knee).  All pertinent evidence on VBMS must be made available to and reviewed by the examiner.

The examiner must review with the Veteran his employment history, educational and vocational attainment, and any other factor having a bearing on his employability.

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner must provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  A complete rationale for all opinions expressed must be given.   

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

	3.  After the above examination is complete, consider whether the new evidence warrants referral of the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether TDIU is appropriate on an extraschedular basis. 

4.  Then, re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



